DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/21 has been considered. A copy of form PTO1449 is attached. 
Drawings
The drawings were received on 8/16/21 are accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first shape changer” in claims 1, 6 and 13; “a second shape changer” in claim 1; and “a third shape changer” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,092,554 (Hwang). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1-29 of the present invention can be read from claims 1-29 of the patent.
Claim 1 of the present invention can be read from claim 1 of the patent.
Claim 2 of the present invention can be read from claim 2 of the patent.
Claim 3 of the present invention can be read from claim 3 of the patent.
Claim 4 of the present invention can be read from claim 4 of the patent.
Claim 5 of the present invention can be read from claim 5 of the patent.
Claim 6 of the present invention can be read from claim 6 of the patent.
Claim 7 of the present invention can be read from claim 7 of the patent.
Claim 8 of the present invention can be read from claim 8 of the patent.
Claim 9 of the present invention can be read from claim 9 of the patent.
Claim 10 of the present invention can be read from claim 10 of the patent.
Claim 11 of the present invention can be read from claim 11 of the patent.
Claim 12 of the present invention can be read from claim 12 of the patent.
Claim 13 of the present invention can be read from claim 13 of the patent.
Claim 14 of the present invention can be read from claim 14 of the patent.
Claim 15 of the present invention can be read from claim 15 of the patent.
Claim 16 of the present invention can be read from claim 16 of the patent.
Claim 17 of the present invention can be read from claim 17 of the patent.
Claim 18 of the present invention can be read from claim 18 of the patent.
Claim 19 of the present invention can be read from claim 19 of the patent.
Claim 20 of the present invention can be read from claim 20 of the patent.
Claim 21 of the present invention can be read from claim 21 of the patent.
Claim 22 of the present invention can be read from claim 22 of the patent.
Claim 23 of the present invention can be read from claim 23 of the patent.
Claim 24 of the present invention can be read from claim 24 of the patent.
Claim 25 of the present invention can be read from claim 25 of the patent.
Claim 26 of the present invention can be read from claim 26 of the patent.
Claim 27 of the present invention can be read from claim 27 of the patent.
Claim 28 of the present invention can be read from claim 28 of the patent.
Claim 29 of the present invention can be read from claim 29 of the patent.
Applicant is noted that there is only Double Patent rejection in this application, the application will be allowed if a Terminal Disclaimer is filed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The closest reference is Shinomori et al (2013/0291486) (of record) which discloses a production device and production method of linked packaged products comprises s sensor (45) for detecting defects of the packaging material (4); sensor (46) which detects defects of the adhesive; and sensor (47) which detects defects of the bent packaging material (4) and sensor (48) which detects defects of the seal parts (5, 6) (par. [0043]). However, the references fails to disclose “an inspection window comprising a first area, a second area and a third area”, “a first shape changer” and “a second shape changer” as now claimed in claim 1; and steps of “straightening an inspection window and an inspection target panel’, “bringing a first shape changer into contact…” and “bringing the inspection window close to the inspection target panel to detect adhesion defects therein” in claim 15.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 15.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “an inspection window comprising a first area, a second  area, and a third area disposed between the first area and the second area; a first shape changer disposed on the inspection window, the first shape changer being configured to change a shape of the inspection window; and a second shape changer disposed outside of both the first area and the second area, the second shape changer configured to change a shape of the inspection window”, in combination with the rest of the limitations of claim 1.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render limitations “straightening and/or stretching an inspection window and an inspection target panel; bringing a first shape changer into contact with the inspection window and changing a shape of the inspection window using the first shape changer; and bringing the inspection window close to the inspection target panel to detect adhesion defects therein”, in combination with the rest of the limitations of claim 15.
Claims 2-14 and 16-29 are dependent on claims 1 and 15, respectively. Therefore, they are allowed with respect to claims 1 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       September 23, 2022